FINAL COPY
294 Ga. 440

                       S13A1323. RAMIREZ v. THE STATE.


       BLACKWELL, Justice.

       Following trial by a Gwinnett County jury, Kenneth Victor Ramirez was

convicted of the murder of Thomas Branch. Ramirez appeals, contending only

that the evidence is insufficient to sustain his conviction. We conclude,

however, that the evidence is legally sufficient, and so, we affirm the judgment

of conviction.1

       Viewed in the light most favorable to the verdict, the evidence shows that

Ramirez, Christopher Emery, and Wilfredo Rivera lived in an apartment

complex in Lawrenceville. Branch lived in the same complex. On the evening

of March 12, 2011, Ramirez, Emery, and Rivera accompanied Branch to a



       1
         Branch was killed on March 12, 2011. Ramirez was indicted on June 15, 2011 and
charged with malice murder by strangulation, malice murder by stabbing, felony murder by
strangulation, and felony murder by stabbing. His trial commenced on July 9, 2012, and the
jury returned its verdict four days later, finding Ramirez guilty of all counts. The trial court
sentenced Ramirez to a term of imprisonment for life for malice murder by strangulation, and
the verdicts as to the other murder charges were vacated by operation of law. Malcolm v.
State, 263 Ga. 369, 371-372 (4) (434 SE2d 479) (1993). Ramirez filed a motion for new trial
on August 1, 2012, and following a hearing, the trial court denied that motion on February
5, 2013. Ramirez filed a notice of appeal on February 13, 2013, and the case was docketed
in this Court for the September 2013 term and submitted for decision on the briefs.
nearby convenience store to buy beer.2 Ramirez and Rivera then went with

Branch to the apartment in which Branch lived, where they were joined by

Ronald Sheppard. As Branch spoke with his guests, Rivera — at the direction

of Ramirez — struck Branch with a flashlight. Both Rivera and Ramirez then

hit Branch about the head with a frying pan. After beating Branch with the pan,

Ramirez began to strangle Branch with a belt. Around that time, Emery appeared

at the apartment, where he saw Ramirez strangling Branch. Complaining that the

effort to strangle Branch was “taking so long,” Ramirez asked for a knife, and

Emery left the apartment, obtained a knife, and returned. Ramirez used the knife

to stab Branch in the neck. A neighbor called for law enforcement after hearing

that Ramirez was killing “the old man upstairs,” and when officers arrived, they

found Branch dead in his apartment.

      Investigators interviewed Ramirez, and at first, he denied that he even

knew Branch. He then, however, began to cry and acknowledged that he knew

Branch and was present when Branch was killed, although he denied that he

participated in the killing. Ramirez, Emery, and Rivera all were charged with


      2
         Branch – who was 58 years of age – bought the beer. Ramirez and Emery were 18
years of age, and Rivera was only 14 years of age.

                                          2
murder and other crimes in connection with the killing — Sheppard was not

charged — and Rivera and Emery later pled guilty to lesser charges.3 Both

Rivera and Emery testified at the trial of Ramirez. Sheppard also testified at

trial. In addition, a jailhouse informant testified that Ramirez had admitted that

he and “a juvenile” had beat an “old man” with a pan, strangled him with a belt,

and stabbed him in the neck in order to “get down with . . . [t]he Rollin 60

Crips” gang.

       Ramirez claims that the evidence is insufficient to sustain his conviction

because the only evidence implicating him in the killing, he contends, is the

uncorroborated testimony of his accomplices.4 See former OCGA § 24-4-8 (in




       3
       Rivera pled guilty to aggravated battery, and Emery pled guilty to conspiracy to
commit aggravated assault.
       4
         Ramirez also claims the evidence is insufficient to show that he was the one who
stabbed Branch because Emery testified that he left the apartment immediately after
providing the knife, Sheppard testified that he went into the bathroom of the apartment when
the violence against Branch escalated, and Rivera testified that he looked away when Branch
was stabbed. But Emery, Rivera, and Sheppard all testified that Ramirez requested a knife,
Rivera and Sheppard both testified that they saw Ramirez pick up the knife that Emery
provided, and Rivera and Sheppard both testified that they heard the sound of Branch being
stabbed. In any event, the medical examiner testified that either the stabbing or strangulation
would have been sufficient to kill Branch, and Ramirez was sentenced on the count of malice
murder arising from his strangulation of Branch, not the stabbing.

                                              3
“felony cases where the only witness is an accomplice, the testimony of a single

witness is not sufficient” and must be supported by the testimony of another

witness or by “corroborating circumstances”).5 But even if we were to assume

that Sheppard was an accomplice, and even if we further were to assume that the

only evidence of the guilt of Ramirez were the testimony of accomplices —

which would require us, of course, to ignore the testimony of the neighbor who

heard that Ramirez was killing “the old man[,]” the testimony of the jailhouse

informant to whom Ramirez provided information about the details of the

murder including his motive for committing it, and the testimony of the police

officer who received Ramirez’s contradictory and inculpatory statement — it is

well established that “[w]here, as here, more than one accomplice testifies at

trial, the testimony of one accomplice may be corroborated by the testimony of

the others.” Hanifa v. State, 269 Ga. 797, 808-809 (7) (505 SE2d 731) (1998)

(citation omitted). In all, the evidence was more than sufficient to authorize a

rational jury to find beyond a reasonable doubt that Ramirez was guilty of the


       5
         This case was tried under the old Evidence Code, see Ga. L. 2011, p. 99, § 101, and
for that reason, we cite former OCGA § 24-4-8. We note, however, that the provisions of
former OCGA § 24-4-8 were carried forward into the new Evidence Code and now can be
found at OCGA § 24-14-8.

                                             4
crime of which he was convicted. Jackson v. Virginia, 443 U. S. 307, 319 (III)

(B) (99 SCt 2781, 61 LE2d 560) (1979). Accordingly, we affirm the judgment

of conviction.

      Judgment affirmed. All the Justices concur.



                         Decided January 27, 2014.

            Murder. Gwinnett Superior Court. Before Judge T. Davis.

            Sharon L. Hopkins, for appellant.

            Daniel J. Porter, District Attorney, David K. Keeton, Assistant

District Attorney, Samuel S. Olens, Attorney General, Patricia B. Attaway

Burton, Deputy Attorney General, Paula K. Smith, Senior Assistant Attorney

General, for appellee.




                                      5